WATSON, Judge
(dissenting):
With due respect to my colleagues of the majority, I am now of the opinion that the writ was issued improvidently and that it should be recalled. While I believe that a sufficient showing was made to justify our bringing the matter up, I am satisfied that there has been no abuse of discretion by the trial judge, who appears to have carefully considered the motion for continuance and to have rejected it.
One of my chief concerns was the possible failure to accord statutory delays in the Pere suit. I am now convinced that the delays were observed.
It must be remembered that the legislature and not the courts fix the mode and the pace of procedure in expropriation suits. In my opinion, the trial court has followed the law.
Therefore, I dissent.